DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 September 2022 has been entered.

Response to Arguments
Applicant's arguments filed 27 September 2022 have been fully considered but they are not persuasive.
Rejections under 35 USC § 112(b)
The amendment has overcome the indefinite rejections.  The rejections under 35 USC § 112(b) are withdrawn.

Rejections under 35 USC § 103: 
The remarks take the position that none of the cited art teaches “wherein a first waveform is applied to the first ion trap when the discontinuous sample introduction interface is open and a second waveform, which is different from the first waveform, is applied to the first ion trap after the discontinuous sample introduction interface is closed, wherein the first waveform comprises a wider isolation window than the second waveform”.
This has not been found persuasive, Sugiyama et al. teaches wherein a first waveform is applied to the first ion trap (RF trap voltage see figure 2A) when the discontinuous sample introduction interface is open (during accumulation in figure 2A the valve is open and Trap RF voltage is applied, see paragraph [0028] and [0032]) and a second waveform (supplemental AC waveform see paragraph [0029]), which is different from the first waveform (as seen in figure 2A trap RF voltage is different from AC voltage), is applied to the first ion trap after the discontinuous sample introduction interface is closed (supplemental AC voltage is applied after valve closes in figure 2A).
While Sugiyama does not expressly teach wherein the first waveform comprises a wider isolation window than the second waveform.  This limitation is inherent as evidenced by US pgPub 2006/0054808 to Schwartz which teaches at paragraph [0007]:
 One of the most important parameters which influences both processes is the frequency at which this resonance process takes place. This frequency is dependent on the Mathieu stability parameter Q, whose value is proportional to the amplitude of the main RF trapping voltage and inversely proportional to the m/z of the ion of interest. The operational theory of quadrupole fields determines that any ions that have a Q value above 0.908 have unstable trajectories in the ion trap and are lost (either by ejection from the trap or by impinging on a surface.) Consequently, at any given RF amplitude, there is a value of m/z below which ions are not trapped. This value of m/z is called the low mass cut-off (LMCO). Proper selection of the RF trapping voltage amplitude to be applied during the activation process therefore involves consideration of two important parameters that depend on the RF trapping voltage amplitude: first, the frequency of the ion's motion, which in turn determines the kinetic energy of the collisions, and; second, the LMCO”
	That is, since Sugiyama teaches an RF trapping voltage ([0028]), that trapping voltage inherently has a low mass cut-off, thus any ions below the amplitude of the RF trapping voltage of Sugiyama are inherently not trapped.  Since the isolation taught by Sugiyama in paragraph [0029] results in “only the ions of a specific mass  number can be selected from the ions trapped within the four quadrupole rod electrodes”, the low mass cut off of the RF trapping voltage comprises a wider isolation window than the supplemental AC voltage waveform.
	Moreover, even if the low mass cut off were not inherent, the low mass cut off would be obvious in view of US pgPub 2006/0289743 to Hasegawa et al. (US pgPub 2006/0289743) which teaches  wherein the first waveform comprises a wider isolation window than the second waveform ([0041]-[0042]).  Specifically, paragraph [0041] recites:
“During the above process, ions lose their energy owing to collisions with the neutral bath gas inside the linear ion trap 12 and are accumulated stably near the center axis of the linear ion trap 12. In this MS1 ion accumulation period,  ions are led into the linear  ion trap 12 at a high efficiency by setting the gate voltage of the gate  electrode 10 at a low value (0 V), and ions are prevented from slipping out of the linear ion trap 12 by setting the ion stop voltage of the ion stop electrode 17 at a high value (50 V). In addition, by the function of the RF voltage applied to the quadrupole electrode 14, those  ions whose mass is under a certain level dependent on the voltage amplitude are ejected without being accumulated in the linear ion trap 12 (LMCO=low mass cut off). Commonly, LMCO is set relatively low in MS1 ion accumulation period so that ions of a wide range of mass can be accumulate”
Paragraph [0042] teaches the ion ejection period following the accumulation period and paragraph [0044] teaches:
 “In MS2 ion accumulation period, the supplemental AC voltage is applied to the quadrupole rod electrode 14 in order to reduce the influence of space charge effect caused by saturated ions in the linear ion trap 12. Commonly, the associated wave of AC voltage (e.g. FNF etc.), with which those ions belonging to other mass range than that of isolation target ions can have resonant oscillation, is used”
	Hasegawa modifies Sugiyama by suggesting the RF waveform to have a low mass cut off and thus a wider isolation window than the AC FNF voltage of the second waveform taught by both references.
	Since both inventions are directed towards applying an RF waveform to the linear ion trap during ion accumulation and an isolating AC voltage waveform after ion introduction by a gate, it would have been obvious to one of ordinary skill in the art to apply the low mass cut off of Hasegawa to the first RF waveform of Sugiyama because it would allow filtering of low mass ions during the initial trapping during ion accumulation while still allowing accumulation of a wide range of mass in the ion trap.
	Both interpretations are applied herein below.
	Lastly, it is noted that Ouyang (US pgPub 2010/0301209) also teaches a low mass cut off in the trapping RF voltage, thus having a wider isolation window than the isolation SWIFT waveform discussed in paragraphs ([0109]-[0110]).
	Therefore, the claims stand rejected with specific amendments addressed herein below.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “
After the discontinuous sample introduction interface is closed, another SWIFT with a 
narrower isolation window (~Am/z 10-15) is applied during the cooling period (step 2) to further  minimize the potential interferences from other ions during the later ion transfer step.” (page 13, lines 11-13) as described in the specification.  Specifically, figure 3b shows step 1 as described on the same page, however for step 2, there is no shown narrower isolation window as described.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US pgPub 2012/0223223) alone (interpreting a low mass cut-off to be inherent) or in view of  Hasegawa (interpreting Sugiyama et al. to fail) in view of 
a) Jiang (CN101320016) (copy of publication and machine translation submitted herewith) or 
b) Hashimoto et al. (US pgPub 2011/0253891) as evidenced by Watson (submitted with IDS) and 
further in view of Bassmann et al. (US pgPub 2006/0289737) (submitted with IDS) alternatively in view of Applicant admitted prior art (AAPA).
Regarding claim 11, Sugiyama teaches a method for analyzing a sample and an internal standard in a miniature mass spectrometer (miniature mass spectrometer is intended use, abstract teaches sample and internal standard), the method comprising: 
generating sample ions and internal standard ions (fig. 4 and paragraph [0051]); 
simultaneously transferring the sample and internal standard ions (ion source generates ions of both internal standard and sample, thus simultaneous transfer see paragraph [0051]) through a discontinuous sample introduction interface (valve 4 is a discontinuous sample introduction interface because it opens and closes to intermittently introduce ions, see paragraph [0015]) into a first ion trap (7a/7b forming LIT see paragraph [0028]); 
closing the discontinuous sample introduction interface ([0015]); 
wherein a first waveform is applied to the first ion trap (RF trap voltage see figure 2A) when the discontinuous sample introduction interface is open (during accumulation in figure 2A the valve   is open and Trap RF voltage is applied, see paragraph [0028]) and a second waveform (supplemental AC waveform see paragraph [0029]), which is different from the first waveform (as seen in figure 2A trap RF voltage is different from AC voltage), is applied to the first ion trap after the discontinuous sample introduction interface is closed (supplemental AC voltage is applied after valve closes in figure 2A).
While Sugiyama does not expressly teach wherein the first waveform comprises a wider isolation window than the second waveform.  This limitation is inherent as evidenced by US pgPub 2006/0054808 to Schwartz which teaches:
 One of the most important parameters which influences both processes is the frequency at which this resonance process takes place. This frequency is dependent on the Mathieu stability parameter Q, whose value is proportional to the amplitude of the main RF trapping voltage and inversely proportional to the m/z of the ion of interest. The operational theory of quadrupole fields determines that any ions that have a Q value above 0.908 have unstable trajectories in the ion trap and are lost (either by ejection from the trap or by impinging on a surface.) Consequently, at any given RF amplitude, there is a value of m/z below which ions are not trapped. This value of m/z is called the low mass cut-off (LMCO). Proper selection of the RF trapping voltage amplitude to be applied during the activation process therefore involves consideration of two important parameters that depend on the RF trapping voltage amplitude: first, the frequency of the ion's motion, which in turn determines the kinetic energy of the collisions, and; second, the LMCO”
	That is, since Sugiyama teaches an RF trapping voltage ([0028]), that trapping voltage inherently has a low mass cut-off because it has an amplitude, thus any ions below the amplitude of the RF trapping voltage of Sugiyama are inherently not trapped.  Since the isolation taught by Sugiyama in paragraph [0029] results in “only the ions of a specific mass  number can be selected from the ions trapped within the four quadrupole rod electrodes”, the low mass cut off of the RF trapping voltage comprises a wider isolation window than the supplemental AC voltage waveform.
Alternatively, interpreting the first waveform to not inherently comprise a low mass cut off. Hasegawa et al. teaches  wherein the first waveform comprises a wider isolation window than the second waveform ([0041]-[0042]).  Specifically, paragraph [0041] recites:
“During the above process, ions lose their energy owing to collisions with the neutral bath gas inside the linear ion trap 12 and are accumulated stably near the center axis of the linear ion trap 12. In this MS1 ion accumulation period,  ions are led into the linear  ion trap 12 at a high efficiency by setting the gate voltage of the gate  electrode 10 at a low value (0 V), and ions are prevented from slipping out of the linear ion trap 12 by setting the ion stop voltage of the ion stop electrode 17 at a high value (50 V). In addition, by the function of the RF voltage applied to the quadrupole electrode 14, those  ions whose mass is under a certain level dependent on the voltage amplitude are ejected without being accumulated in the linear ion trap 12 (LMCO=low mass cut off). Commonly, LMCO is set relatively low in MS1 ion accumulation period so that ions of a wide range of mass can be accumulate”
Paragraph [0042] teaches the ion ejection period following the accumulation period and paragraph [0044] teaches:
 “In MS2 ion accumulation period, the supplemental AC voltage is applied to the quadrupole rod electrode 14 in order to reduce the influence of space charge effect caused by saturated ions in the linear ion trap 12. Commonly, the associated wave of AC voltage (e.g. FNF etc.), with which those ions belonging to other mass range than that of isolation target ions can have resonant oscillation, is used”
	Hasegawa modifies Sugiyama by suggesting the RF waveform to have a low mass cut off and thus a wider isolation window than the AC FNF voltage of the second waveform taught by both references.
	Since both inventions are directed towards applying an RF waveform to the linear ion trap during ion accumulation and an isolating AC voltage waveform after ion introduction by a gate, it would have been obvious to one of ordinary skill in the art to apply the low mass cut off of Hasegawa to the first RF waveform of Sugiyama because it would allow filtering of low mass ions during the initial trapping during ion accumulation while still allowing accumulation of a wide range of mass in the ion trap.
Sugiyama differs from the claimed invention by not disclosing the ion trap to be of a miniature mass spectrometer; sequentially transferring the ions to a second ion trap of the miniature mass spectrometer; and 
sequentially analyzing the ions in the second ion trap
However, Jiang teaches the ion trap to be of a miniature mass spectrometer (paragraph [0025] on page 5 starting at line 201 and [0049] teaches a multi-stage linear ion trap system constructed of a circuit board, thus miniature since PCBs are smaller in comparison to conventional laboratory mass spectrometers); sequentially transferring the ions to a second ion trap of the miniature mass spectrometer ([0060] and figure 3 or alternatively figure 7 and paragraphs [0093]-[0095].  Note paragraph [0094] teaches the remaining ions that are not excited and ejected remain in ion trap 709. Paragraph [0025] starting at line 2 on page 6 teach “ions that are not selected and ejected from the first ion trap remain in the first ion trap.  If desired, the next parent ion of interest can be selected from the ions that continue to be stored in the first ion trap.” Thus, selective transfer in a sequential manner (parent ion to parent ion) from the first trap.  Alternatively, figure 9 by the same principles of figure 3); and 
sequentially analyzing the ions in the second ion trap ([0060] or [0095]).
Jiang modifies Sugiyama by suggesting the substitution of a single ion trap for a first and second ion trap (fig. 1 for the tandem ion traps of figures 3, 7, 8 or 9).  Alternatively, Jiang modifies Sugiyama by suggesting tandem (MS/MS) with two or more ion traps.
Since both inventions are directed towards ion traps for MS/MS analysis, it would have been obvious to one of ordinary skill in the art to substitute the mass analyzer of Sugiyama with the tandem MS of Jiang because the first ion trap of Jiang retains the non-selected ions ([0094]), thus the rest of  the ions are not wasted ([0023]).  Moreover, incorporating the ion trap onto a printed circuit board, reduces the size of the mass spectrometer, therefore increase portability of the device.
Sugiyama teaches the time for ejecting internal standard ions is about 0.1 to 10 ms ([0035]) and the measurement sequence of the ion trap of figure 4 is identical to the first embodiment ([0052]).  Jiang teaches tandem MS, however, Sugiyama in view of Jiang fail to disclose the sequentially analyzing occurs within one second of each other.
However, Bassman is evidence that in modern mass spectrometers it is possible to scan between one and five pairs of molecular ion and daughter ion spectra per second ([0007]).
Bassman modifies the combined device by providing the scan time of the daughter ions and molecular ions in modern mass spectrometers of the MS/MS type.
Since both inventions are directed towards tandem mass spectrometers, it would have been obvious to one of ordinary skill in the art to apply the scan time of Bassman to the tandem trap of Sugiyama in view of Jiang because it would resolve the problem of the time required for the sequential analysis as disclosed in Sugiyama in view of Jiang conventional to tandem mass spectrometers.
Alternatively to Bassman , AAPA teaches commercial triple quadrupole mass spectrometers achieve a duty cycles of 100 ms/scan ([0006]-[0007]).
AAPA modifies the combined device by suggesting the scan time of a tandem MS.  Since both inventions are directed towards tandem MS, it would have been obvious to apply the commercial duty cycle to the tandem MS of the combined device because it avoids the imprecision in quantitation associated with a single miniature ion trap of the prior art ([0006]).
Alternatively to Jiang, Hashimoto et al. as evidenced by Watson teaches the ion trap to be of a miniature mass spectrometer (abstract small sized); sequentially transferring the ions to a second ion trap of the miniature mass spectrometer (fig. 12, transfer from pre-trap to MS disclosed to be triple quadrupole ([0061]), which as evidenced by Watson includes two mass selective quadrupoles (page 186), thus sequential transfer to second trap of the triple quadrupole or pre-trap mass selectively transfers ions to first quadrupole of triple quad ([0037] teaches mass scan to eject ions mass selectively).  Alternatively, paragraph [0062] teaches a LIT for the mass spectrometry part, thus mass selective (sequential transfer) pre-trap acting as in paragraph [0037] to LIT of paragraph [0062]); and sequentially analyzing the ions in the second ion trap (mass selective analysis in triple quad as evidenced by Watson, therefore sequentially analyzing in the quadruple trap of the triple quad.  Alternatively LIT inherently requires mass selective ejection to generate a mass spectrum, thus sequential analysis of ions)
Hashimoto modifies Sugiyama by suggesting a second mass spectrometry part after the ion trap in a small sized mass spectrometer.  
Since both inventions are directed towards discontinuous ion sources for a mass spectrometer, it would have been obvious to incorporate the additional MS part of Hashimoto in the device of Sugiyama because it would facilitate small sized simple configuration of a mass spectrometry with improved resolution ([0016]).
Sugiyama teaches the time for ejecting internal standard ions is about 0.1 to 10 ms ([0035]) and the measurement sequence of the ion trap of figure 4 is identical to the first embodiment ([0052]).  Hashimoto teaches tandem MS, however, Sugiyama in view of Hashimoto fail to disclose the sequentially analyzing occurs within one second of each other.
However, Bassman is evidence that in modern mass spectrometers it is possible to scan between one and five pairs of molecular ion and daughter ion spectra per second ([0007]).
Bassman modifies the combined device by providing the scan time of the daughter ions in modern mass spectrometers.
Since both inventions are directed towards tandem mass spectrometers, it would have been obvious to one of ordinary skill in the art to apply the scan time of Bassman to the tandem trap of Sugiyama in view of Hashimoto because it would resolve the problem of the time required for the sequential analysis as disclosed in Sugiyama in view of Hashimoto.
Alternatively to Bassman, AAPA teaches commercial triple quadrupole mass spectrometers achieve a duty cycles of 100 ms/scan ([0006]-[0007]).
AAPA modifies the combined device by suggesting the scan time of a tandem MS.  Since both inventions are directed towards tandem MS, it would have been obvious to apply the commercial duty cycle to the tandem MS of the combined device because it avoids the imprecision in quantitation associated with a single miniature ion trap of the prior art ([0006]).
Regarding claim 12, Sugiyama teaches wherein the first ion trap is a linear quadrupole ion trap ([0028]).
Regarding claim 13, Sugiyama in view of Jiang  or Hashimoto teaches wherein the second ion trap is a rectilinear ion trap ([0065], [0067] with respect to figures 3 and 9 of Jiang or Hashimoto, figures 1A-1B show 7a/7b in a rectilinear shape).
Regarding claim 14, Sugiyama teaches wherein generating the ions is by a technique that utilizes an ionization source that operates at atmospheric pressure and temperature ([0051]).
Regarding claim 17 Sugiyama teaches the sample and internal standard ions are transferred in a single cycle ([0051]-[0052]) and Jiang or Hashimoto teaches transferring ions to the second ion trap (see discussion above).  The same rational to combines as in claim 11.
Regarding claim 18, Sugiyama in view of Jiang or Hashimoto teaches wherein analyzing comprises taking MS/MS measurements (Jiang, [0094]-[0095] or Hashimoto paragraph [0061] teaches triple quadrupole thus MS/MS measurement as evidenced by Watson).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US pgPub 2012/0223223) in view of Ouyang et al. (US pgPub 2010/0301209) in view of Watson (submitted with IDS) or Hashimoto et al. (US pgPub 2009/0294661) or Ouyang et al. (US pgPub 2004/0135080) in view of Bassman or AAPA.
Regarding claim 11 Sugiyama teaches the same limitations and has the same deficiencies as discussed above.
 Ouyang teaches a miniature mass spectrometer comprising an ion trap ([0057] and figure 1) and tandem mass spectrometry ([0110]-[0111]).  Moreover, even if the low mass cut off were not inherent to Sugiyama, Ouyang teaches a low mass cut off during the open state ([0109]), thus a wider isolation window than the SWIFT isolation discussed in paragraph [0110]. 
Ouyang modifies Sugiyama by teaching the ion trap mass spectrometer to be miniature.
Since both inventions are directed towards tandem MS with an ion trap, it would have been obvious to one of ordinary skill in the art to have the miniature trap of Ouyang as the mass spectrometer in Sugiyama because it would allow for a handheld mass spectrometer ([0017]), making the device portable, thus more easily moved.
The Sugiyama in view of Ouyang device teaches a single ion trap and thus fails to disclose sequentially transferring the sample and internal standard ions to a second ion trap; and sequentially analyzing the sample and internal standard ions in the second ion trap 
However, Watson teaches sequentially transferring ions to a second ion trap; and sequentially analyzing the sample and internal standard ions in the second ion trap  (figure 3-6 and discussion on pages 186-187).
Modification would have entailed adding a second ion trap to the apparatus of the combined device in order to carry out tandem in space mass spectrometry.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention because Watson states that this set up allows the pressure to be easily adjusted and the type of inert gas used for the dissociation to be varied.
Bassmann or AAPA modifies as discussed above.
Alternatively to Watson, Hashimoto et al. teaches sequentially transferring the ions to a second ion trap (mass selectively ejected ion from the first trap portion to second ion trap portion ([0091]-[0092])); and sequentially analyzing the ions in the second ion trap ([0092] mass selective ejection from second ion trap portion).
Hashimoto modifies the Sugiyama in view of Ouyang by suggesting division of the ion trap into two ion trap portions.
Since both inventions are directed towards ion traps, it would have been obvious to one of ordinary skill in the art to divide the ion trap of Sugiyama in view of Ouyang in the manner suggested by Hashimoto et al. because “by performing such coordinated control of the first ion trap portion and the second ion trap portion, space charge can be improved significantly, and thus duty cycles can be improved” ([0092]).
Alternatively to Hashimoto, Ouyang teaches sequentially transferring the ions to a second ion trap; and sequentially analyzing the ions in the second ion trap ([0070], serial RITs in figure 17 mass selectively accumulated in section II (RIT) and transfer to section IV and mass selective ejection from section IV (RIT)).
Ouyang modifies the Sugiyama in view of Ouyang by suggesting division of the ion trap into serial ion traps.
Since both inventions are directed towards ion traps, it would have been obvious to one of ordinary skill in the art to have the ion trap of Sugiyama in view of Ouyang be a serial ion trap as suggested by Ouyang because it would because it would facilitate additional modes of operation ([0009]) therefore increasing the versatility of the device.
Bassmann or AAPA modifies as discussed above.



Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. in view of Jiang or Hashimoto in view of Bassmann or AAPA and further in view of Ouyang et al. (US pgPub 2012/0119079)
Regarding claims 15-16, Sugiyama in view of Jiang or Hashimoto fails to disclose wherein generating the ions is by a technique that utilizes a direct ambient ionization/sampling technique, wherein the technique is paper spray ionization.
However, Ouyang teaches paper spray ionization (see figure 1).
Ouyang modifies the combined device by suggesting the substitution of electrospray ionization with paper spray ionization.
Since both inventions are directed towards ionization, it would have been obvious to one of ordinary skill in the art to substitute the ESI source of Sugiyama et al. for the PSI source of Ouyang because PSI does not require sample preparation ([0008]), therefore avoiding the time consuming processes to prepare a sample for ionization and analysis ([0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881